Citation Nr: 1415565	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee strain with arthritis status post right knee arthroplasty, rated as 10 percent disabling prior to October 14, 2009, 100 percent disabling until December 1, 2010, and as 30 percent disabling thereafter.

2.  Entitlement to an increased rating for instability of the right knee, rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee arthritis, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for instability of the left knee, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals  (Board) from May 2010 and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively granted a 100 percent temporary total rating based upon convalescence following right knee surgery from October 14, 2009, to November 30, 2009, and a 30 percent rating thereafter, and denied an increased rating for the Veteran's left knee disability

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further development of the claim.

The Veteran testified at his hearing that his right and left knee disabilities are more severe than his current ratings reflect, namely, that he experiences constant heat and swelling in the right knee following two failed knee surgeries that has increased, instability in both knees, and constant pain.  A review of the record demonstrates that almost four years have passed since his most recent VA examination occurred in July 2010.  Moreover, the most recent treatment records of record are dated only until 2010.  Thus, in order to accurately assess the Veteran's claim, a new VA examination and more current treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated since October 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of his right and left knee disabilities, to include whether the Veteran suffers from mild, moderate, or severe instability of the knees.  The claims file should be made available for review.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

